Case 1:20-cv-01048-DAD-SAB Document 1-2 Filed 07/29/20 Page 1 of 5




          EXHIBIT 2




                               54
Case 1:20-cv-01048-DAD-SAB Document 1-2 Filed 07/29/20 Page 2 of 5




                               55
Case 1:20-cv-01048-DAD-SAB Document 1-2 Filed 07/29/20 Page 3 of 5




                               56
Case 1:20-cv-01048-DAD-SAB Document 1-2 Filed 07/29/20 Page 4 of 5




                               57
Case 1:20-cv-01048-DAD-SAB Document 1-2 Filed 07/29/20 Page 5 of 5




                               58
